Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 1 of 11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 2 of 11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 3 of 11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 4 of 11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 5 of 11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 6 of 11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 7 of 11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 8 of 11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 9 of 11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 10 of
                                      11
Case 21-00329-5-DMW   Doc 30 Filed 02/26/21 Entered 02/26/21 16:02:35   Page 11 of
                                      11
